  
   
      
  
  
    
   
  
    

Case 2:12-cv-00601-ROS. Document 3731 Filed 09/02/20 Page 1 of 1

Case: 2:12—cv—00601-ROS a A
|_Urwen ___ LODGED }
_. BECEIVED __ copy

SEP 0220200 3»

} CLEAK U8 DisTAIcT AY
ay “ISTRICHOYanTZONA

   

         
   
       
       

DEPUTY

esr aC aaa =

 

ne

+

Matthew Christensen #209722
FLORENCE—AZ—FLORENCE-—ASPC-—EAST
EAST UNIT
P.O. BOX 5000

FLORENCE, AZ 85132

i ( loc 372)

CEERK, UNITED STATES DISTRICT COURT
SANPRA DAY O’CONNOR U.S. COURTHOUSE, SUITE 130
d 401 W. WASHINGTON ST., SPC~ 1

PHOENIX, AZ 85003-2118

Se

OFFICIAL BUSINESS CBIV Ms 3
RE

yOMaN gue PEP obi” + SE

SEEPS y pe eae sek Be

 

*LL? 9-805 41-27-37

Pail

      

idlidialaidihy
es see = "2
